Exhibit 10.1
AMENDMENT NO. 5
TO
SECOND AMENDED AND RESTATED PRECIOUS METALS AGREEMENT
     THIS AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED PRECIOUS METALS
AGREEMENT (this “Amendment”) is made as of April 30, 2010, by and among THE BANK
OF NOVA SCOTIA, a Canadian chartered bank (the “Metal Lender”); BRUSH ENGINEERED
MATERIALS INC., an Ohio corporation (“BEM”); WILLIAMS ADVANCED MATERIALS INC., a
New York corporation (“WAM”); TECHNICAL MATERIALS, INC., an Ohio corporation
(“TMI”); BRUSH WELLMAN INC., an Ohio corporation (“BWI”); ZENTRIX TECHNOLOGIES
INC., an Arizona corporation (“ZTI”); WILLIAMS ACQUISITION, LLC, a New York
limited liability company d/b/a Pure Tech (“Pure Tech”); THIN FILM TECHNOLOGY,
INC., a California corporation (“TFT”), TECHNI-MET, LLC, a Delaware limited
liability company (“Techni-Met”), ACADEMY CORPORATION, a New Mexico corporation
(“Academy”), and ACADEMY GALLUP, LLC, a New Mexico limited liability company and
wholly-owned subsidiary of Academy (“Gallup”), and such other Subsidiaries of
BEM who may from time to time become parties by means of their execution and
delivery with the Metal Lender of a Joinder Agreement under the Precious Metals
Agreement (as defined below). BEM, WAM, TMI, BWI, ZTI, Pure Tech, TFT,
Techni-Met, Academy, Gallup and such Subsidiaries are herein sometimes referred
to collectively as the “Customers” and each individually as a “Customer”.
WITNESSETH:
     WHEREAS, the Metal Lender and the Customers are parties to a certain Second
Amended and Restated Precious Metals Agreement, dated as of December 28, 2007,
as heretofore amended from time to time (as amended, the “Precious Metals
Agreement”); and
     WHEREAS, the parties hereto desire to amend certain provisions of the
Precious Metals Agreement as hereinafter provided;
     NOW, THEREFORE, for value received and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby amend the Precious Metals Agreement and agree, effective
as of the date first written above, as follows:
     1. Defined Terms. Initially capitalized terms used but not defined in this
Amendment have the meanings given to them in the Precious Metals Agreement.
     2. Amendment of Schedule 1. Schedule 1 to the Precious Metals Agreement is
hereby amended and restated in its entirety to read as set forth in Annex I
hereto.
     3. Representations and Warranties. To induce the Metal Lender to enter into
this Amendment, each Customer hereby represents and warrants to the Metal Lender
that: (a) such Customer has full power and authority, and has taken all action
necessary, to execute and deliver this Amendment and to fulfill its obligations
hereunder and to consummate the transactions





--------------------------------------------------------------------------------



 



contemplated hereby; (b) the making and performance by such Customer of this
Amendment do not and will not violate any law or regulation of the jurisdiction
of its organization or any other law or regulation applicable to it; (c) this
Amendment has been duly executed and delivered by such Customer and constitutes
the legal, valid and binding obligation of such Customer, enforceable against it
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and except as the same may be subject to general principles of
equity; and (d) on and as of the date hereof, no Default or Event of Default
exists under the Precious Metals Agreement.
     4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and performed in such State.
     5. Integration of Amendment into Precious Metals Agreement. The Precious
Metals Agreement, as amended hereby, together with the other Precious Metal
Documents, is intended by the parties as the final, complete and exclusive
statement of the transactions evidenced by the Precious Metals Agreement. All
prior or contemporaneous promises, agreements and understandings, whether oral
or written, are deemed to be superseded by the Precious Metals Agreement, as
amended hereby, and no party is relying on any promise, agreement or
understanding not set forth in the Precious Metals Agreement, as amended hereby.
The Precious Metals Agreement, as amended hereby, may not be amended or modified
except by a written instrument describing such amendment or modification
executed by the Customers and the Metal Lender. The parties hereto agree that
this Amendment shall in no manner affect or impair the liens and security
interests evidenced or granted by the Precious Metals Agreement or in connection
therewith. Except as amended hereby, the Precious Metals Agreement shall remain
in full force and effect and is in all respects hereby ratified and affirmed.
     6. Expenses. The Customers covenant and agree jointly and severally to pay
all reasonable out-of-pocket expenses, costs and charges incurred by the Metal
Lender (including reasonable fees and disbursement of counsel) in connection
with the preparation and execution of this Amendment.
     7. Signatures. This Amendment may be executed by the parties hereto in
several counterparts hereof and by the different parties hereto on separate
counterparts hereof, each of which shall be an original and all of which shall
together constitute one and the same agreement. Delivery of an executed
signature page of this Amendment by electronic transmission shall be effective
as an in hand delivery of an original executed counterpart hereof.
[Signature Page Follows]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned parties have caused this Amendment to
be executed by their duly authorized officers as of the date first written
above.
CUSTOMERS:

                  BRUSH ENGINEERED MATERIALS INC.   WILLIAMS ADVANCED MATERIALS
INC.    
 
               
By:
  /s/ Michael C. Hasychak
 
  By:   /s/ Michael C. Hasychak
 
   
 
  Michael C. Hasychak       Michael C. Hasychak    
 
  Vice President, Treasurer and Secretary       Vice President, Treasurer and
Secretary    
 
                TECHNICAL MATERIALS, INC.   BRUSH WELLMAN INC.    
 
               
By:
  /s/ Michael C. Hasychak   By:   /s/ Michael C. Hasychak    
 
               
 
  Michael C. Hasychak       Michael C. Hasychak    
 
  Vice President, Treasurer and Secretary       Vice President, Treasurer and
Secretary    
 
                ZENTRIX TECHNOLOGIES INC.   WILLIAMS ACQUISITION, LLC    
 
               
By:
  /s/ Michael C. Hasychak   By:   /s/ Michael C. Hasychak    
 
               
 
  Michael C. Hasychak       Michael C. Hasychak    
 
  Chief Financial Officer and Secretary       Treasurer    
 
                THIN FILM TECHNOLOGY, INC.   TECHNI-MET, LLC    
 
               
By:
  /s/ Gary W. Schiavoni   By:   /s/ Gary W. Schiavoni    
 
               
 
  Gary W. Schiavoni       Gary W. Schiavoni    
 
  Secretary       Asst. Secretary and Asst. Treasurer    
 
                ACADEMY CORPORATION   ACADEMY GALLUP, LLC    
 
               
By:
  /s/ Richard W. Sager   By:   /s/ Richard W. Sager    
 
               
 
  Richard W. Sager       Richard W. Sager    
 
  President       Manager    
 
               

METAL LENDER:
THE BANK OF NOVA SCOTIA

       
By:
  /s/ Timothy P. Dinenny  
 
     
Name:
  Timothy P. Dinenny  
 
   
Title:
  Managing Director  
 
     
 
     
By:
  /s/ Sangeeta Shah  
 
     
Name:
  Sangeeta Shah  
 
     
Title:
  Associate Director
 
     

-3-



--------------------------------------------------------------------------------



 



ANNEX I
AMENDED AND RESTATED SCHEDULE 1 (APPROVED LOCATIONS)
SCHEDULE 1
APPROVED LOCATIONS

     
Approved Domestic Locations
   
 
   
Williams Advanced Materials Inc.
  Technical Materials, Inc.
2978 Main Street
  5 Wellington Road
Buffalo, New York 14214
  Lincoln, Rhode Island 02865
 
   
Williams Advanced Materials Inc.
  Techni-Met, LLC
2080 Lockport Road
  300 Lamberton Road
Wheatfield, New York 14304
  Windsor, Connecticut 06095
 
   
Williams Acquisition, LLC
  Techni-Met, LLC
42 Mt. Ebo Road South
  30 East Newberry Rd.
Brewster, New York 10509
  Bloomfield, Connecticut 06002
 
   
Thin Film Technology
  Cerac, inc. (a Williams Advanced Materials site)
153 Industrial Way
  404-407 N. 13th St. and
Buellton, CA 93427
  1316 W. St. Paul St.
 
  Milwaukee, Wisconsin 53233
 
   
Zentrix Technologies Inc.
  Williams Advanced Materials Inc.
Newburyport Industrial Park
  3500 Thomas Rd, Suite C
22 Graf Road
  Santa Clara, California 95054
Newburyport, Massachusetts 01950
   
 
   
Brush Wellman Inc.
  Brush Wellman Inc.
14710 W. Portage River South Rd.
  27555 College Park Drive
Elmore, Ohio 43416-9502
  Warren, Michigan 48088
 
   
Academy Corporation
  Academy Corporation
6905 Washington Avenue NE
  5531 Midway Park Place NE
Albuquerque, New Mexico 87109
  Albuquerque, New Mexico 87109
 
   
Academy Corporation
  Academy Corporation
5520 Midway Park Place NE
  5941 Midway Park Place NE
Albuquerque, New Mexico 87109
  Albuquerque, New Mexico 87109
 
   
Academy Gallup, LLC
   
1257 North Highway 491
   
Gallup, New Mexico 87301
   

-4-



--------------------------------------------------------------------------------



 



     
Approved Foreign Locations
   
 
   
Far East PTE LTD.
  OMC Scientific Czech, sro
110 Paya Lebar Road #02-01
  Prumyslova ul.
Singapore Warehouse
  440 01 Louny
Singapore 409009
  Czech Republic
 
   
Far East PTE LTD.
  Seagate
10 Arumugan Rd.
  1 Disc Drive
Lion Industrial Bldg.
  Springtown Industrial Estate
Singapore Warehouse
  Londonderry, Northern Ireland
Singapore 4099957
  BT48 OBF United Kingdom
 
   
WAM Taiwan Co. Ltd.
  Williams Advanced Material (Suzhou) Ltd.
No. 19 Zhongxing 1st St.
  No. 28, Su Tong Road
Luzhu Shiang, Taoyuan County
  Suzhou Industrial Park
Taiwan, ROC
  China 215021
 
   
OMC Scientific
  Williams Advanced Materials — Philippines
Ballysimon Road
  Bldg. 8365 Argionaut Highway
Limerick, Ireland
  Cubi Pt.
 
  Subic Bay Freeport Zone
 
  Philippines 2222
 
   
Approved Refiners / Fabricators
   
 
   
Coining of America
  Johnson Matthey Limited
280 Midland Avenue
  130 Glidden Road
Saddle Brook, New Jersey 07663
  Brampton, Ontario, Canada L6W 3M8
 
   
Sigmund Cohn Corp.
  Johnson Matthey
121 South Columbus Avenue
  Orchard Road
Mount Vernon, New York 10553
  Royston, Hertfordshire, England SG8 5HE
 
   
Sofield Mfg.
  Johnson Matthey
2 Main Street
  2001 Nolte Drive
Ridgefield Park, New Jersey 07660
  West Deptford, New Jersey 08066
 
   
NuTec Metal Joining Products
  Rohm & Haas Electric Materials LLC
12999 Plaza Drive
  272 Buffalo Avenue
Cleveland, Ohio 44193
  Freeport, New York 11520
 
   
BASF Catalysts, LLC
  Sabin Metal Corp.
554 Engelhard Drive
  300 Pantigo Place
Seneca, South Carolina 29679
  East Hampton, New York 11937
 
   
Heraeus Metal Processing, Inc.
  Seagate Technology
13429 Alondra Blvd.
  7801 Computer Ave.
Santa Fe Springs, California 90670
  Bloomington, MN 55435

 



--------------------------------------------------------------------------------



 



      Approved Subconsignees and Approved Subconsignee Locations
 
   
Honeywell
  International Rectifier
830 Arapaho Road
  a Hexfet America Facility
Richardson, Texas 75081
  41915 Business Park Drive
 
  Temecula, California 92590
 
   
Triquint Semiconductor
  International Rectifier
500 W. Renner Road
  Cardiff Road
Richardson, Texas 75083-3938
  Newport
 
  South Wales, England NP10 8YJ
 
   
Triquint Semiconductor
  Hewlett Packard
2300 N.E. Brookwood Pkwy.
  1055 NE Circle Blvd.
Hillsboro, Oregon 97124
  Chemical Storage Building
 
  Corvallis, OR 97330
 
   
Approved Storage Facility Locations
   
 
   
Williams Advanced Materials Inc.
  Academy Corporation
2978 Main Street
  5531 Midway Park Place NE
Buffalo, New York 14214
  Albuquerque, New Mexico 87109
 
   
Academy Corporation
  Academy Corporation
6905 Washington Avenue NE
  5941 Midway Park Place NE
Albuquerque, New Mexico 87109
  Albuquerque, New Mexico 87109

 